Citation Nr: 0714731	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of the request for a waiver of an apportionment 
overpayment in the amount of $5,035.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  The appellant is the custodian of the children of the 
veteran who was awarded apportionment payments out of service 
connection benefits for support of the veteran's children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied waiver of overpayment of an 
apportionment overpayment to the appellant in the amount of 
$5,035.00. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's Appeal To Board Of Veterans' Appeals (VA 
Form 9) received by the RO in June 2004, the appellant 
indicated that she wished to be scheduled for a local hearing 
at the RO.  On July 29, 2005, the appellant appeared at the 
RO in Waco, Texas, for an informal hearing.

In a post-hearing memorandum, apparently submitted 
contemporaneously with the July 2005 RO hearing, the 
appellant's representative submitted additional argument, via 
correspondence, and requested that the RO "[p]lease make 
[the] necessary arrangements for [a] Board of Veterans' 
Appeals hearing" at the RO in Waco, Texas, before a Travel 
Board.  


The requested hearing has not been scheduled.  Accordingly, 
in order to afford the appellant due process, to include the 
opportunity to appear before a Veterans Law Judge for a 
personal hearing, this case must be remanded to the RO for an 
appropriate hearing to be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at 
the RO in Waco, Texas, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant and the 
veteran need take no action until they are so informed.  They 
each have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




